EXHIBIT 10.15
 
 

 
DENNIS G. HUBER
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 7th
day of September, 2010 ("Effective Date") by and between Embarq Corporation, a
Delaware Corporation (which, together with its parent, CenturyLink, Inc.
("CenturyLink"), a Louisiana Corporation, with respect to benefits it may
provide to employees of its subsidiaries, are referred to herein as "Employer")
and Dennis G. Huber ("Executive").
 
WHEREAS, Executive's employment was terminated under Section 3(c) of Executive's
prior employment agreement with Employer ("Old Agreement") on May 3, 2010; and
 
WHEREAS, Executive is receiving benefits including severance pay for an 18-month
Severance Period under the Old Agreement; and
 
WHEREAS, CenturyLink and Qwest Communications International Inc. (“Qwest”) have
entered into an Agreement and Plan of Merger, dated as of April 21, 2010,
pursuant to which CenturyLink will acquire Qwest (“Qwest Transaction”); and
 
WHEREAS, CenturyLink has concluded that it needs Executive's expertise to close
the Qwest Transaction and integrate Qwest with CenturyLink; and
 
WHEREAS, Executive has agreed to be reemployed by Employer on the Effective Date
under the terms and conditions of this Agreement; and
 
WHEREAS, the Old Agreement provided for cessation of the severance and other
benefits under Section 5 of the Old Agreement if Executive was rehired by
Employer, but concern exists that if the severance and other benefits under such
Section 5 that are governed by Internal Revenue Code ("Code") Section 409A and
the rules and regulations thereunder are again provided for in this Agreement
after Executive's subsequent termination date, this would be impermissible under
Code Section 409A; and
 
WHEREAS, both the Old Agreement and this Agreement are intended to comply with
Code Section 409A.
 
NOW, THEREFORE, Employer and Employee agree as follows:
 
1.          Rehire of Executive.  On the Effective Date, Executive shall be
rehired by Employer as a full-time active employee ("Active Employee"), and his
employment shall continue until the earlier of (a) the Trigger Termination Date,
defined below, on which date his employment shall terminate, or (b) his earlier
termination of employment for any reason (together "Employment Termination").
 
2.          Position and Duties.  Executive shall be the Executive
Vice-President of Network Services of CenturyLink and shall perform such duties
as are assigned to him from time to time by the Chief Executive Officer of
CenturyLink or his delegate.  Executive recognizes that during his employment
hereunder, he owes an undivided duty of loyalty to Employer and CenturyLink, and
agrees to devote his entire business time and attention to the performance of
such duties and responsibilities and to use his best efforts to promote and
develop the business of Employer and CenturyLink.
 
3.          Compensation.   Provided that Executive's Employment Termination has
not previously occurred, he shall be paid a base salary of $15,517.28 biweekly,
payable in accordance with Employer's normal payroll policies and subject to
applicable income and employment tax withholding, commencing November 1, 2011
and continuing until his Employment Termination.  He shall be reimbursed for
reasonable expenses incurred and accounted for in accordance with the policies
and procedures of Employer.
 
4.          Other Benefits.  While Executive is an Active Employee, he shall
also be entitled to the welfare and pension plan benefits provided to employees
in his pay grade generally, provided he is eligible for such benefits in
accordance with the terms of such plans.  Nevertheless, Executive shall be
entitled to 9 hours and 23 minutes of PTO each pay period (every 2
weeks).  During the biweekly periods that Executive is an Active Employee but is
not receiving current biweekly compensation, his current compensation shall be
zero for purposes of computing benefits based on salary or current
compensation.  During such period, he will be counted as receiving zero current
compensation for purposes of the Embarq Retirement Pension Plan and the Embarq
Retirement Savings Plan.  However, his bonuses under any applicable short-term
incentive compensation plan or provision under Section 5 as an Active Employee
(but not bonuses due him under his Old Agreement) may count if included under
the definition of compensation under such plan.  Executive’s severance payments
under Section 6 below will not be counted as compensation under the Embarq
Supplemental Executive Retirement Plan (“SERP”), notwithstanding any provision
of the SERP to the contrary.
 
5.          Incentive Plans.  For the portion of 2010 that Executive is an
Active Employee, he shall be eligible for a bonus as if he had been designated
as a participant in the CenturyLink 2010 Executive Officer Short-Term Incentive
Plan and is otherwise eligible to receive a bonus for such year under such
plan.  For the portions of 2011 and 2012 that he is an Active Employee, he shall
be designated as a participant in the CenturyLink 2010 Executive Officer
Short-Term Incentive Plan and shall be eligible for bonuses for such year if he
is otherwise eligible under the terms of such plan.  Nevertheless for each of
the years 2010 through 2012, the performance goals applicable to him shall be
solely CenturyLink performance goals, and there shall be no individual
performance goals.  For purposes of computing the amount of bonus to which
Executive is entitled as an Active Employee during the period beginning on the
Effective Date and ending on October 31, 2011 or on the date of his Employment
Termination, if earlier, he shall be deemed to have been paid a base salary of
$15,517.28 biweekly.  Under the Amended and Restated CenturyLink Legacy Embarq
2008 Equity Incentive Plan, Executive has been granted 75,000 shares of
restricted stock on the Effective Date that will vest and be payable on the
terms and subject to the conditions specified in the Restricted Stock Agreement
between CenturyLink and Executive entered into contemporaneously with this
Agreement (“Restricted Stock Agreement”).  Executive shall not be entitled to
any other grants or awards under such plan or any other long- term incentive
compensation plan during his employment or after his Employment
Termination.  The bonuses and restricted stock provided for in this Section 5
shall be in lieu of any bonuses or restricted stock available under any and all
Employer bonus, equity based compensation, change-of-control, severance and/or
separation plans, policies and agreements.
 
6.          Severance Payments.  If Executive continues as an Active Employee
until the earliest of (a) 1 year after the closing of the Qwest Transaction, (b)
30 days after his replacement is hired or (c) May 1, 2012 (“Trigger Termination
Date”), then within 30 days after the later of (w) November 1, 2011 or (x) the
Trigger Termination Date, he shall be paid in one lump sum an amount equal to
$15,517.28 biweekly for the number of biweekly periods that have elapsed after
August, 2010 and before the earlier of (y) November, 2011 or (z) the Trigger
Termination Date ("Severance Benefit Period”).  If such conditions are
satisfied, commencing immediately after the later of such dates, he shall also
be paid severance pay of $15,517.28 payable biweekly for 8.5 biweekly periods,
provided that any unpaid amount shall be paid in one lump sum no later than
March 15 of the year following the Trigger Termination Date and further provided
that such payments shall terminate at his death.  In addition, if such
conditions are satisfied, commencing immediately after the later of such dates
and during a period of time equal to 8.5 biweekly periods plus the Severance
Benefit Period or until his prior death, he shall participate in the Employer's
benefits listed on Schedule A.  Furthermore, if such conditions are satisfied,
Executive shall receive short-term incentive bonuses based on actual CenturyLink
performance results up to his target opportunity under the CenturyLink 2010
Executive Officer Short-Term Incentive Plan for 8.5 biweekly periods following
his Trigger Termination Date or until his death, if earlier, payable if approved
in accordance with and at the time provided for under such plan.  Such Bonuses
for partial calendar years shall be prorated.  If such conditions are satisfied,
the payments and benefits provided for in this Section 6 shall be in lieu of any
benefits available under any and all Employer change-of-control, severance
and/or separation plans, policies and agreements.
 
7.          Cessation of Benefits.  In all events, Executive's right to receive
severance pay and other benefits during the Severance Benefit Period plus 8.5
biweekly periods shall cease in the event Executive is reemployed by Employer or
an affiliate, unless such cessation is inconsistent with Code Section 409A, or
Executive breaches Sections 16, 17, 18 or 19 hereof.  Furthermore, in all
events, the severance pay and other benefits shall cease if Executive becomes
employed by an employer other than CenturyLink and its affiliates during the
Severance Benefit Period plus 8.5 biweekly periods.  Within 30 days of
Executive's obtaining employment with another employer, Executive shall provide
Employer written notice of such employment.  Additionally, Executive's right to
receive severance pay and other benefits during the Severance Benefit Period
plus 8.5 biweekly periods shall cease when and if Executive does not sign the
General Release Agreement that will be provided to him and return it within 45
days after his Trigger Termination Date or if he signs and returns it within 45
days but revokes it within 7 days after he signs it.
 
8.          Continuation of Old Agreement Severance Benefits.  Notwithstanding
the provisions of Section 5(l) of his Old Agreement, the severance pay under
Section 5(a) and other benefits under Section 5 of his Old Agreement that may be
governed by Code Section 409A shall not cease because of his
reemployment.  Executive shall be entitled to SERP benefits under his Old
Agreement and the SERP as if he had not again become an Active Employee, and his
SERP benefits will not decrease because he again became an Active Employee,
although his future benefits under the SERP may increase because of his service,
salary and bonuses as an Active Employee under this Agreement.  Executive shall
be entitled to qualified plan benefits under his Old Agreement and the qualified
plans as if he had not again become an Active Employee (including eligibility
for a Special Early Retirement Allowance, as defined in and subject to the terms
of the Embarq Retirement Pension Plan), and his qualified plan benefits will not
decrease because he again became an Active Employee and may increase in
accordance with the terms of such qualified plans.  However, Executive will not
be entitled to distributions from the Employer’s qualified plans while he is an
Active Employee.  Executive consents that if employee contributions to benefit
plans are required, during the period beginning on the Effective Date and ending
on November 1, 2011, they may be withheld from such severance pay.
 
9.          No Duplication of Amounts.  Notwithstanding any other provision
hereof, there is intended to be no duplication of amounts so that if benefits
under Section 5 of the Old Agreement are continued under Sections 4 hereof, the
benefits provided to Executive as an Active Employee under Section 4 hereof
shall not also be provided.  There shall be no duplication of SERP or qualified
plan benefits such that increases in such benefits while he is an Active
Employee may increase benefits he was entitled to under such plans and his Old
Agreement but shall not duplicate such benefits.
 
 
 
 
 
 
10.          Principal Business Office and Travel.  Executive may maintain his
principal business office in Overland Park, Kansas or at another location with
the prior approval of Employer.  As a general rule, Executive will be expected
to be in his Overland Park office 2 business days a week and in his Monroe,
Louisiana office or at another out of town location on Employer’s business 3
business days a week.  A corporate airplane will be made available to Executive
for his business travels as reasonably needed, and Employer will maintain an
apartment in Monroe for his use.
 
11.          Interpretation.  Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code.  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with Section 409A of the Code.  If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  For purposes of Section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A of the Code and the regulations thereunder, each payment made
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement is to be treated as a right
to a series of separate payments.  In no event shall Executive, directly or
indirectly, designate the calendar year of any payment.
 
12.          Payment Delay.  To the maximum extent permitted under Section 409A
of the Code, the cash severance payments payable under this Agreement are
intended to comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, if on the date of Executive’s termination of employment Employer’s
stock (or stock of any other company required to be aggregated with Employer for
purposes of Section 409A of the Code) is publicly-traded on an established
securities market or otherwise and Executive is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board of Directors (or its delegate) of
CenturyLink in its discretion in accordance with its “specified employee”
determination policy, then all severance payments payable to Executive under
this Agreement that are deemed to be deferred compensation subject to the
requirements of Section 409A of the Code and payable within six months following
Executive’s “separation from service” shall be postponed for a period of six
months following Executive’s “separation from service” with Employer. The
postponed amounts shall be paid to Executive in a lump sum within 30 days after
the date that is six months following Executive’s “separation from service” with
Employer.  If Executive dies during such six-month period and prior to payment
of the postponed cash amounts hereunder, the amounts delayed on account of
Section 409A of the Code shall be paid to the personal representative of
Executive’s estate within 60 days after Executive’s death.
 
13.          Reimbursements.  All reimbursements and provision of in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or the
amount of in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense or provision of in-kind benefits will be
made on or before the last day of the taxable year following the year in which
the expense is incurred or payment becomes due, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.  Any tax gross-up payments to be made hereunder shall be made
not later than the end of Executive’s taxable year next following Executive’s
taxable year in which the related taxes are remitted to the taxing authority.
 
14.          Dispute Resolution.  All disputes arising under this Agreement,
other than those disputes relating to Executive's alleged violations of Sections
16 through 19 herein, and all disputes arising out of Executive’s employment or
the termination thereof, including all statutory, contractual, tort or other
claims arising under federal, state, or local laws, rules, or regulations, shall
be submitted to arbitration by the American Arbitration Association in Monroe,
Louisiana.  Costs of arbitration shall be borne equally by the parties. The
decision of the arbitrator shall be final and there shall be no appeal from any
award rendered. Any award rendered may be entered as a judgment in any court of
competent jurisdiction. In any judicial enforcement proceeding, the losing party
shall reimburse the prevailing party for its reasonable costs and attorneys'
fees for enforcing its rights under this Agreement, in addition to any damages
or other relief granted. This Section 14 does not apply to any action by
Employer to enforce Sections 16 through 19 of this Agreement and does not in any
way restrict Employer's rights under section 20 herein.


15.           Enforcement.  In the event Employer shall fail to pay any amounts
due to Executive under this Agreement as they come due, Employer agrees to pay
interest on such amounts at a rate of prime plus two percent (2%) per
annum.  Employer agrees that Executive and any successor shall be entitled to
recover all costs of successfully enforcing any provision of this Agreement,
including reasonable attorney fees and costs of litigation.


16.          Confidential Information.  Executive acknowledges that during the
course of his employment he has learned or will learn or develop Confidential
Information (as that term is defined in this Section 16).  Executive further
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of Executive's duties, will cause Employer
irreparable harm.
 
For purposes of this Section 16, “Confidential Information” means trade secrets
(such as technical and non-technical data, a formula, pattern, compilation,
program, device, method, technique, drawing, process) and other proprietary
information concerning the products, processes or services of Employer or its
parent, and/or affiliates, including but not limited to: computer programs;
unpatented inventions, discoveries or improvements; marketing, manufacturing, or
organizational research and development; business plans; sales forecasts;
personnel information, including the identity of other employees of Employer,
their responsibilities, competence, abilities, and compensation; pricing and
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions or divestitures; and information concerning purchases of major
equipment or property, which information: (a) has not been made generally
available to the public; and (b) is useful or of value to the current or
anticipated business, or research or development activities of Employer or of
any customer or supplier of Employer, or (c) has been identified to Executive as
confidential by Employer, either orally or in writing.


Except in the course of his employment and in the pursuit of the business of
Employer or any of its subsidiaries or affiliates, Executive shall not, during
the course of his employment, or for a period of 18 months following termination
of his employment for any reason, directly or indirectly, disclose, publish,
communicate or use on his behalf or another's behalf, any Confidential
Information of the Employer or any of its subsidiaries or affiliates.


Executive acknowledges that Employer operates and competes nationally, and that
Employer will be harmed by unauthorized disclosure or use of Confidential
Information regardless of where such disclosure or use occurs, and that
therefore this confidentiality agreement is not limited to any single state or
other jurisdiction.


17.           Non-Competition.  Executive acknowledges that use or disclosure of
Confidential Information described in Section 16 is likely if Executive were
employed by a competitor of Employer.  Therefore, Executive shall not, for 18
months following termination of employment for any reason (the "Non-Compete
Period"), perform any services for any entity that competes with Employer or
CenturyLink and its subsidiaries, including but not limited to AT&T Inc.,
Cablevision Systems Corporation, Charter Communications, Inc., Comcast
Corporation, Cox Communications, Inc., Mediacom Communications Corporation,
Sprint Nextel Corporation, Time Warner Cable Inc., Verizon Communications Inc.,
Windstream Corporation or any subsidiary of any such companies.


The prohibition on the performance of such services as set forth in this Section
shall apply only in the parishes and counties listed on Schedule B so long as
the Employer or CenturyLink carry on a like business therein.


18.           Inducement of Other Employees.  For an 18-month period following
termination of employment, Executive will not directly or indirectly solicit,
induce or encourage any employee or agent of Employer to terminate his
relationship with Employer.


19.           Return of Employer's Property.  All notes, reports, sketches,
plans, published memoranda or other documents created, developed, generated or
held by Executive during employment, concerning or related to Employer's
business, and whether containing or relating to Confidential Information or not,
are the property of Employer and will be promptly delivered to Employer upon
termination of Executive's employment for any reason whatsoever.  During the
course of employment, Executive shall not remove any of the above property
containing Confidential Information, or reproductions or copies thereof, or any
apparatus from Employer's premises without authorization.


20.           Remedies.  Executive acknowledges that the restraints and
agreements herein provided are fair and reasonable, that enforcement of the
provisions of Sections 16, 17, 18 and 19 will not cause him undue hardship and
that such provisions are reasonably necessary and commensurate with the need to
protect Employer and its legitimate and proprietary business interests and
property from irreparable harm.


Executive acknowledges that failure to comply with the terms of this Agreement
will cause irreparable damage to Employer.  Therefore, Executive agrees that, in
addition to any other remedies at law or in equity available to Employer for
Executive's breach or threatened breach of this Agreement, Employer is entitled
to specific performance or injunctive relief, without bond, against Executive to
prevent such damage or breach, and the existence of any claim or cause of action
Executive may have against Employer will not constitute a defense
thereto.  Executive further agrees to pay reasonable attorney fees and costs of
litigation incurred by Employer in any proceeding relating to the enforcement of
the Agreement or to any alleged breach thereof in which Employer shall prevail
in whole or those reasonable fees and costs attributable to the extent that
Employer prevails in part.


In the event of a breach or a violation by Executive of any of the covenants and
provisions of this Agreement, the running of the Non-Compete Period (but not of
Executive's obligation thereunder), shall be tolled during the period of the
continuance of any actual breach or violation.


21.          Confidentiality of Agreement.  As a specific condition to
Executive's right to the pay and benefits described in Sections 5 and 6 or other
benefits described herein, Executive agrees that he will not disclose or
discuss: the existence of this Agreement; the pay and benefits provided
hereunder; or any other terms of the Agreement except:  (1) to members of his
immediate family; (2) to his financial advisor or attorney but then only to the
extent necessary for them to assist him; (3) to a potential employer on a
strictly confidential basis and then only to the extent necessary for reasonable
disclosure in the course of serious negotiations; or (4) as required by law or
to enforce legal rights.


22.          Entire Understanding.  This Agreement and the Restricted Stock
Agreement constitute the entire understanding between the parties relating to
Executive's employment hereunder and supersedes and cancels all prior written
and oral understandings and agreements with respect to such matters, except for
the terms and provisions of the Old Agreement and any other employee benefit or
other compensation plans (or any agreements or awards thereunder) referred to in
or contemplated by this Agreement.


23.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Executive's executors, administrators, legal representatives,
heirs and legatees and the successors and assigns of Employer.


24.          Partial Invalidity.  The various provisions of this Agreement are
intended to be severable and to constitute independent and distinct binding
obligations. Should any provision of this Agreement be determined to be void and
unenforceable, in whole or in part, it shall not-be deemed to affect or impair
the validity of any other provision or part thereof, and such provision or part
thereof shall be deemed modified to the extent required to permit
enforcement.  Without limiting the generality of the foregoing, if the scope of
any provision contained in this Agreement is too broad to permit enforcement to
its full extent, but may be made enforceable by limitations thereon, such
provision shall be enforced to the maximum extent permitted by law, and
Executive hereby agrees that such scope may be judicially modified accordingly.


25.          Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by Employer and Executive to express their
mutual intent and no rule of strict construction shall be applied against any
person.


26.          Waiver.  The waiver of any party hereto of a breach of any
provision of this Agreement by any other party shall not operate or be construed
as a waiver of any subsequent breach.


27.          Notices.  Any notice or other communication required or permitted
to be given hereunder shall be determined to have been duly given to any party
(a) upon delivery to the address of such party specified below if delivered
personally or by courier; (b) upon dispatch if transmitted by telecopy or other
means of facsimile, provided a copy thereof is also sent by regular mail or
courier; or (c) within 48 hours after deposit thereof in the U.S. mail, postage
prepaid, for delivery as certified mail, return receipt requested, addressed, in
any case to the party at the following address(es) or telecopy numbers:


If to the Executive:


Dennis G. Huber
10126 Garnett
Overland Park, KS 66214-2725


If to Employer:


Embarq Corporation
100 CenturyLink Drive
Monroe, LA 71203
Attention:  Stacey W. Goff


or to such other address(es) or telecopy number(s) as any party may designate by
written notice in the aforesaid manner.
 
28.          Governing Law.  This Agreement shall be governed by, and
interpreted, construed and enforced in accordance with, the laws of Louisiana.


29.          Gender.  Wherever from the context it appears appropriate, each
term stated in either the singular of plural shall include the singular and the
plural, and the pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine or neuter.


30.          Headings.  The headings of the Sections of this Agreement are for
reference purposes only and do not define or limit, and shall not be used to
interpret or construe the contents of this Agreement.


THUS DONE AND SIGNED on the date hereinafter set forth below.
 
 
 
           October 25          , 2010
EMBARQ CORPORATION

 


 
 
By:   /s/ Glen F. Post, III                     

 
Glen F. Post, III, Chief Executive

 
Officer and President



 
           October 25          , 2010
CENTURYLINK, INC.

 




 
By:  /s/ Glen F. Post, III                       

 
Glen F. Post, III, Chief Executive

 
Officer and President





           October 26         , 2010
/s/ Dennis G. Huber                             

DENNIS G. HUBER


 
 
 
 

 
Schedule A
Benefits


For such Severance Benefit Period plus 8.5 biweekly periods (“Severance
Period”):


1.          Medical, Dental and Vision Coverage.  Executive’s medical, dental,
and/or vision plan coverage will continue in effect through the end of the month
in which his Severance Period ends, unless his benefits cease under Section
7.  This does not impact Executive’s right to pay for his own COBRA continuation
coverage.
 
 
After 39 weeks of the Severance Period, the non-discrimination rules under the
Internal Revenue Code require Executive pay the total cost of medical, dental
and vision coverage, on an after-tax basis, for the remainder of his Severance
Period. The cost of coverage will continue to be paid through payroll
deduction.  Employer will reimburse Executive through the payroll system for
Employer’s portion of the cost of coverage.


In order to provide Executive with the same pre-tax advantages he previously
enjoyed, he will receive an income tax gross-up on the total cost of coverage
through the payroll system.  As required by the Code 409A regulations, any tax
gross-up payments shall be made not later than the end of Executive’s taxable
year next following Executive’s taxable year in which the related taxes are
remitted to the taxing authorities.


If Executive relocates to a different state during his Severance Period,
Executive should notify the Employee Resource Center at 1-888-722-4ERC (4372).
If his relocation has any impact on his medical plan administrator, Employer
will notify Executive.
 
 
If Executive is enrolled in Employer’s Consumer Driven Health Plan (CDHP) he has
a Health Reimbursement Account (HRA) available to him. The full amount of that
account will continue to be available to Executive for expenses incurred until
his medical benefits end at the end of his Severance Period or for as long as he
is enrolled in the CDHP plan. If Executive’s plan election is changed during the
Annual Enrollment period to a non-CDHP plan any HRA balance is forfeited.


For each year covered by Executive’s Severance Period, Executive will have the
opportunity to enroll in benefits during Annual Enrollment. If he does not
submit a new enrollment at the end of each year, he will continue to receive the
current coverage he has in force for the following year; provided, however, such
coverage will not extend beyond the end of the month in which his Severance
Period ends.  However, if Executive’s plan elections are not available, he will
be afforded the opportunity to enroll in new plan elections. If Executive wishes
to enroll in either the Health Care FSA or the Dependent Day Care FSA in 2011,
he will have to participate in the enrollment process.
 
 
After Executive’s benefit coverage ends, he may elect to continue medical,
prescription drug, dental and vision coverage through COBRA for a period of up
to 18 months following that date by paying 102% of the applicable cost of
coverage. COBRA and other benefit information will be mailed to his address of
record approximately two weeks after his separation pay ends.  Executive’s COBRA
personalized information will provide deadlines for submitting elections (60
days after his coverage ends) and the required initial payment for his elections
(45 days after he submit his elections). COBRA coverage will not be in effect
until elections and the required initial payment are received. Then, his
coverage will be effective retroactively to the first day of the month following
the date his coverage ended.
 
2.          Outplacement Services.  Employer shall pay the cost of outplacement
services for Executive at the outplacement agency designated by Employer and in
accordance with CenturyLink's procedures regarding outplacement services.  Any
cash payment due for provision of outplacement services shall be paid by
Employer directly to the outplacement agency.


3.   Accrued PTO.  Executive shall receive a lump sum cash payment equal to the
value of any accrued but unused PTO.


4.          Basic and Supplemental Employee Life, Dependent Spouse Life and
Dependent Child Life Insurance.  Executive’s coverage for these plans will
continue in effect through the end of his Severance Period, unless his benefits
cease under Section 7. Conversion to an individual policy is available.
Conversion information will be included with Executive’s COBRA information
packet that will be mailed to Executive’s address of record after his separation
benefits have ended.




 
 
 
 
 


Schedule B
List of Parishes in Louisiana




Acadia; Allen; Ascension; Assumption; Avoyelles; Beauregard; Bienville; Bossier;
Caddo; Calcasieu; Caldwell; Cameron; Catahoula; Claiborne; Concordia; De Soto;
East Baton Rouge; East Carroll; East Feliciana; Evangeline; Franklin; Grant;
Iberia; Iberville; Jackson; Jefferson; Jefferson Davis; Lafayette; Lafourche; La
Salle; Lincoln; Livingston; Madison; Morehouse; Natchitoches; Orleans; Ouachita;
Plaquemines; Pointe Coupee; Rapides; Red River; Richland; Sabine; St Bernard; St
Charles; St Helena; St James; St John the Baptist; St Landry; St Martin; St
Mary; St Tammany; Tangipahoa; Tensas; Terrebonne; Union; Vermilion; Vernon;
Washington; Webster; West Baton Rouge; West Carroll; West Feliciana; Winn


List of Counties in Other States


Dallas County, TX (AT&T), Johnson County, KS (Sprint), New York County, NY
(Verizon and Time Warner Cable), Pulaski County, AR (Windstream), Nassau County,
NY (Cablevision), St. Louis County, MO (Charter), Philadelphia County, PA
(Comcast), DeKalb County, GA (Cox), Orange County, NY (Mediacom)
 
 